IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-23,129-10


                         EX PARTE TIMMY LYNN DUKE, Applicant


           ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. W91-31292-L (E) IN THE CRIMINAL DISTRICT COURT NUMBER FIVE
                          FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of

burglary of a habitation and sentenced to imprisonment for twenty-five years.

        Applicant alleges that he is actually innocent based upon newly discovered evidence, his plea

was involuntary, and he received ineffective assistance of counsel in this case resulting in an

involuntary plea of guilty.

        The habeas record has been properly forwarded to this Court by the district clerk pursuant

to TEX . R. APP. P. 73.4(b)(5). However, the record has been forwarded without the trial court
entering findings of fact and conclusions of law regarding Applicant’s claims and the parties have

filed an agreed motion to remand this matter because they “concur that there are material unresolved

issues concerning the Applicant’s innocence and the voluntariness of his plea that require the

development of further evidence.” This motion has also been agreed to by the trial court.

       We remand this application to the Criminal District Court Number Five of Dallas County to

allow the trial judge to complete an evidentiary investigation and enter findings of fact and

conclusions of law.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed:         November 15, 2017
Do not publish